Citation Nr: 1203872	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-06 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee 


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on January 3, 2009.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by Department of Veterans Affairs (VA) Medical Center in Mountain Home, Tennessee.

The Board notes that the Veteran is self-represented.  On December 5, 2011, the Board sent the Veteran a letter requesting clarification of his representation because two different representatives had participated in representing him.  That letter informed the Veteran that if there was no response within 30 days, the Board would consider him to be self-represented.  No response was received and there is no indication in the claims file that the Veteran did not receive the letter.  


FINDINGS OF FACT

1.  The Veteran does not assert, and the evidence does not otherwise show, that he has a service-connected disability, a nonservice-connected disability aggravating a service-connected disability, a total disability permanent in nature from a service-connected disability, or that he participates in a vocational rehabilitation program

2.  The Veteran had not received medical care at a VA medical facility in the 24 months prior to January 3, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a non-VA medical facility on January 3, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Defective timing or content of notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Here, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).   The required content of notice was provided in a March 2009 denial of the claim, April 2009 reconsideration denial of the claim, and an April 2009 letter.  Although notice was not provided prior to initial adjudication of the claim, there is no prejudice to the Veteran in proceeding to adjudication of this claim because a reasonable person could be expected to understand from the notice what was needed to demonstrate entitlement to reimbursement of his medical expenses.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirement of VA medical treatment within 24 months of the private medical care was noted in each denial and the letter.  That requirement is the crux of this appeal.  Accordingly, VA's duty to notify has been satisfied.  

The Board finds that VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  The relevant private medical records are of record.   An examination is not required here because the issue at the heart of this case is a factual, and not a medical, question involving whether the Veteran was treated at a VA medical facility within 24 months of the private medical treatment in January 2009.  38 C.F.R. § 3.159(c)(4) (2011).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  .  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Medical expenses incurred by Veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse Veterans for payment of medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a Veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such Veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 38 C.F.R. § 17.120 (2011).  All three requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45 (1998). 

Under 38 U.S.C.A. § 1725, to qualify for reimbursement, all of the following criteria must be met:  (a) the emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) a VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) the claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; (e) at the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; (f) the Veteran is financially liable to the provider of emergency treatment for that treatment; (g) the Veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; (h) the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and, (i) the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. § 17.1002 (2011).  The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met prior to entitlement.  Melson v. Derwinski, 1 Vet. App. 334 (1991). 

Here, the Veteran does not assert that he has a service-connected disability, a nonservice-connected disability aggravating a service-connected disability, a total disability permanent in nature from a service-connected disability, or that he participates in a vocational rehabilitation program.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).  Accordingly, because one of the elements for entitlement to reimbursement under 38 U.S.C.A. § 1728 is not met, the Veteran is not entitled to reimbursement under that provision.  Zimick v. West, 11 Vet. App. 45 (1998).. 

The Veteran asserts, however, entitlement to reimbursement under 38 U.S.C.A. § 1725 based on emergency care.  He has stated in written submissions that he was enrolled in a local VA medical center as of October 2003, but that he had been seeing a private physician.  On January 3, 2009, an accident occurred for which he thought he needed emergency treatment.  He called the VA hospital number and an announcement indicated that if it was an emergency, he should dial the local emergency number, call 911, or go to the nearest emergency room.  He stated that his fingers were actively bleeding and rather than travel 90 minutes from his home to the closest VA medical center, he went to the local emergency room.  Nine stitches were needed to close the wound.  He stated that he had attempted to be transferred to a new VA facility in his hometown, but that it had not yet occurred at the time of the incident.  The Veteran does not assert that he was seen at any VA facility in the 24 months prior to January 2009.  

The private medical records indicate that the Veteran's first three fingers were lacerated by a saw on January 3, 2009.  The Veteran was experiencing moderate pain.  A digital nerve block and laceration repairs were conducted.  He was discharged that day.  

VA records indicate that the Veteran has no medical records indicating treatment at a VA medical center in the two years prior to January 3, 2009.  A copy of a card submitted by the Veteran indicates that he was enrolled in the VA medical system.  Other VA records associated with the claims file indicate he was enrolled as of October 2003.

As indicated above, to receive reimbursement for unauthorized medical expenses for emergency treatment under 38 U.S.C.A. § 1725, at the time the emergency treatment was furnished, the Veteran must be enrolled in the VA health care system and have received medical services within the previous 24-month period.  38 C.F.R. § 17.1002(e) (2011).  Here, the evidence is undisputed that the Veteran was enrolled in the VA health care system, but had not received any medical services within the two years prior to January 2009.  Accordingly, the Board finds that the evidence of record does not support entitlement to reimbursement of the unauthorized medical expenses.  

The Board notes that it is sympathetic to the Veteran's claim but is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  In reaching this decision the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on January 3, 2009 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


